607 S.E.2d 650 (2004)
359 N.C. 192
STATE
v.
Roger McKinley BLAKENEY.
No. 203A98-2.
Supreme Court of North Carolina.
December 2, 2004.
Jeffrey P. Bloom, Columbia, SC, for Robert McKinley Blakeney.
Edwin Welch, Special Deputy Attorney General, Kenneth W. Honeycutt, District Attorney, for State.
The following order has been entered on the motion filed on the 25th day of October 2004 by Defendant to Stay Proceedings regarding Petition for Writ of Certiorari until U.S. Supreme Court issues a Decision in Rompilla:
"Motion Denied by order of the Court in conference this the 2nd day of December 2004."